 IRON WORKERSLOCAL 15 (GATEWAYINDUSTRIES)International Association of Bridge,Structural andOrnamental Iron Workers,LocalNo 15, AFL-CIO (GatewayIndustries,Inc)andDavid HendrickCase 39-CB-956October 17 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFTAND HIGGINSOn May 25 1988 Administrative Law JudgeDavid S Davidson issued the attached decisionThe Respondent filed exceptions and a supportingbrief and the General Counsel filed a reply briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings 1 andconclusions and to adopt the recommended Orderas modifiedORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the RespondentInternationalAssociationofBridgeStructural and Ornamental IronWorkersLocalNo 15 AFL-CIO Hartford Connecticut its offscersagentsand representatives shall take theaction set forth in the Order as modified1Substitute the following for paragraph 1(b)(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act2 Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government369The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT cause or attempt to cause Gateway Industries Inc to refuse to hire or transferDavid Hendrick or any other employee unless theemployee fails to tender or pay dues or initiationfees uniformly required as a condition of acquiringor maintaining membership in the Union or unlessthe Union s action is necessary to the effective performance of its function in representing its constituencyWE WILL NOT in any like or related manner restrain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL make David Hendrick whole with interest for any loss of pay he may have suffered asa result of our discrimination against himWE WILL notify Gateway Industries Inc inwriting and furnish a copy of such notification toDavid Hendrick that we have no objection to hisemployment in any job assignmentINTERNATIONALASSOCIATIONOFBRIDGESTRUCTURAL AND ORNAMENTALIRONWORKERS LOCAL No15,AFL-CIOThomas W Meikeljohn Esqfor the General CounselBurton SRosenbergEsqof New Haven Connecticutfor the RespondentDECISIONSTATEMENT OF THE CASE1The Respondent has excepted to some of the ,fudges credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188F 2d 362 (3d Cir 1951)We have carefullyexaminedthe recordand find no basis for reversingthe findingsIn his decision the judge states that David Hendrick wasbrought backto the Hartfordjobsite aroundOctober 1 1986as raising gang foremanand remained in that capacity for about 6 weeksThe recordindicatesthatHendrick was brought back to the Hartford jobsiteon October 301986 and remained in thatcapacityfor about 3 weeksDAVID S DAVIDSON Administrative Law Judge Thiscase was tried at Hartford Connecticut on January 111988David Hendrick filed the charge on May 19 1987and the officer in charge issued the complaint on July 31unlawfully threatened Hendrick s employer with a workstoppage if it transferred Hendrick to its Hartford jobsiteas an employeeOn the entire record including my observation of thedemeanor of the witnesses and after consideration of thebriefs filed by the General Counsel and Respondent Imake the following291 NLRB No 61 370DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTIJURISDICTIONGateway Industries Inc (Gateway) a Pennsylvaniacorporationwith offices at Mars Pennsylvania is engaged in the building and construction industry as a steelerection contractorDuring times material to this complaint it was engaged at a jobsite in Hartford Connecticutwhere in a 12 month period it received goods andmaterials valued in excessof $50 000 directly from outside Connecticut I find that Gateway is an employer engaged in commerce within the meaning of Section 2(6)and (7) of the ActRespondent Local 15 is a labor organization withinthe meaning of Section 2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA The FactsAt all times material to this case Local 15 has beenthe exclusive bargaining representative of all Gateway semployees working within Local 15 s trade and junsdiction at Gateways Hartford jobsite known as the CharterOak jobsiteMichael Coyne has been Local 15 s businessrepresentativeand an agentof Local 15 The terms andconditions of Gateways employees at the jobsite weregoverned by a collective bargaining agreement whichprovided among other things that Gateway could utilaze itsregular employees to fill up to 40 percent of thejobs at the Hartford jobsite and that the remainder wereto be referred by Local 15 Respondents regular employees are from the Pittsburgh area where they are represented by Iron Workers Local 3 Local 15 s agreementand the Union s general work rules require that an employee being brought into a job must be cleared throughLocal 15At the outset of the job in August 1986 Gateway assignedDavid Hendrick an employee from the Pittsburgh area to work asraisinggang foreman supervisingthe crew of ironworkers who erect structural steelRobert Geisler Jr was assigned as job superintendentBecause of lack of steel the job was shut down andHendrick was transferred to another job in Albany NewYork Around October 1 Hendrick was brought back tothe Hartford jobsite againas raisinggang foreman Hendrick remained there in that capacity for about 6 weeksOn November 21 he was removed from the job by Gateway Geisler Jr told others that he was removing Hendrick because the steel was not going up fast enoughThere is disputed testimony about whether Geisler Jrattributed the slow pace to poor performance by Hendrick as foreman or to antipathy between Hendrick andthe others in the crew There is evidence about conflictsbetween Hendrick and some of the ironworkers on thejob before Hendrick was removed from it The nature ofthe conflicts the cause of antipathy between Hendrickand the others and the quality of Hendricks work asforeman are all in disputeInMarch 1987 the job was still moving slowly andRobert Geisler SrGateways general manager decidedto send a raising gang in from the Pittsburgh area to takeover the work of that crew Geisler telephoned Coyne toinform him of his plans 1According to Geisler he told Coyne that the job wasnot getting done that he had to send some of his peopleto it to get it done and that he could not go on like thatGeisler told Coyne that he wanted to assign Hendrickand another employee Tom Shared to work as connectors on the raising gang and to assign Bob Anderson topush the raising gang because Anderson Shared andHendrick had worked together a lot as a team He wasgoing to have his present raising gang foreman becomegeneral foreman and run the job and he would not replace anyoneWhen Geisler mentioned Hendrick s nameCoyne said that if he brought Hendrick back to the jobCoynewould put the job into mothballstillsummerCoyne did not object to bringing the others tothe job Coyne never told him to bring Hendrick backAccording to Coyne Geisler told him that he wantedto bring more men up to get the job done Coyne toldGeisler to go ahead Geisler told him some of the namesand said that he wanted to bring Hendrick back as foreman Coyne said that Geisler had to be crazy that hepulled Hendrick off the job once and that with the problems they had with him on the job previously the otherswould all walk off the job if he came there Coyne saidthat if they walked off he did not know if he would beable to get them back with the problems they had hadwith bounced paychecks workmen s compensation andunemployment Geisler insisted that he wanted to bringHendrick back and said that he would not bring himback as foreman but would bring him back as a connectorCoyne said that he had a raising gang there but thatif you want to bring him up and put him on the jobthen that s your responsibilityThen bring him upCoyne denied telling Geisler that he would put the jobin mothballs if Hendrick was employed on the jobGeisler did not send Hendrick back to the job but afew days later five others from the Pittsburgh area weretransferred to the job and worked there without anyproblemB Concluding FindingsThe centralissueiscredibilityNeitherGeisler norCoyne can be viewed as impartial 2 Although on collateralmattersGeisler s testimony was more vulnerablethan Coyne S 3 I am persuaded that with respect to thecritical conversationGeisler s version must be creditedGeisler placed this conversation on February 10 1987 while Coynetestified that their conversation about bringing in a new raising gang didnot occur until March Although the difference is not material I am inclined to credit Coyne who had checked referral records to the hearingand none were placed in evidence but his testimony on cross examination indicated that he had records to support his testimony that the calland referrals were made in March Even in the absence of complete referral records at the hearingGateways records could have been produced to show an earlier presence of the Pittsburgh employees on thejob2The General Counsel argues that Geisler had no personal stake in theoutcome of the proceeding However the General Counsel concedes thatGeisler displayedresentmenttoward Coyne and Local 15 because of hisbelief that they were responsible for the slow progress on the jobGeisler was wary on cross examination and tended to defensive argumentationin his testimony On the record before me Coyne s testimonyContinued IRON WORKERSLOCAL 15 (GATEWAY INDUSTRIES)Hendrick was removed as raising crew foreman because the steel was not going up either because of poorperformance or poor relations with others on the job Ineither case it would have made little sense for Geisler tobring Hendrick backin the samecapacity to get the jobmoving Indeed if Coyne were to be believed GeislerJr told him he removed Hendrick because he was verydispleasedwith Hendricks performance on the job andhe had to get him off the job to keep the job going Ifthat were so there is simply no explanation why GeislerSr would have tried to bring Hendrick back as foremanRespondent argues that Coyne only objected to Henduck s return to the job as foreman and told Geisler thatif he wanted to bring Hendrick back to the job as a connector he could do so Yet if that were the case thereis no explanation why Hendrick was not brought back tothe job as a connectorCoyne s testimony itselfis less clearthan the argumentbased on it Under Coyne s version when Geisler saidthat he wanted to bring Hendrick backas raising gangforeman Coynesaid the menwould all walk off the jobifHendrick came there and he did not know if he couldget them backagainWhen Geisler said he would bringhim back as a connector rather than foreman Coyne didnot unambiguously assent butsaidIf you want tobring him up and put him on the job then that s your responsibilityThen bring him up In the context ofCoyne s immediately preceding mention of a walkoutthe reference to Geisler s responsibility left ambiguouswhether Geisler would be responsible for the staffing decision as he was for all such decisions or that he wouldbe responsible for the consequences if the others walkedout 4 I find as Geisler testified that when he called forclearance to bring Hendrick back to the job as a connectorCoyne told him that if he did so Coyne would putthe job in mothballs until summerBoth parties agree that the principles governing thedecision in this case are those set forth inOperating Engineers Local 18 (Ohio Contractors)204 NLRB 681 (1973)revd on other grounds 496 F 2d 1308 (6th Cir 1974)When a union prevents an employee from beinghired or causes an employees discharge it has demonstratedits influenceover the employee and itspower to affect his livelihood in so dramatic a waythatwe will infer-or if you please adopt a presumption that-the effect of itsaction isto encourage union membership on the part of all employeeswho have perceived that exercise of power But theinference may be overcome or the presumption reabout the date of the critical telephone call is more persuasive thanGeisler s and Coyne s memory in this respect appeared to be more completeWhile there is one conflict between his testimony and an affidavithe gave 'us testimony on that point was elicited on cross examinationonly after it was clear that his memory regarding it was uncertainCoyne s memory in general appeared to be better but he appeared tochange his testimony during examination concerning his knowledge ofHendrick s role in the discharge of Carson Bennett for drinking4On redirectCoyne s differentiation between the consequences ofHendricks return as foreman and his return as connector was even lessclearHe testified that he believedthe menwould walk off the jobBecause they had told me d fferent men on the job had told me that withthe problems that were created when he was up here before that theywouldn t work if he wa up here371buttednot only when the interference with employment was pursuant to a valid union securityclause but also in instances where the facts showthat the union action was necessary to the effectiveperformance of its function of representing its constituencyiAs the General Counsel contends the presumption applieswhether the union causes a complete denial of employment or merely a transfer to a less lucrative job 5Respondent contends that the presumption is rebuttedin this case because the facts show that its action wasnecessary to effective performance of its function of representing its constituencyRespondent contends that theevidence shows that Hendrick did not have the requisiteability or the work experience to perform as raising crewforeman or as an ironworker on the Charter Oak jobjustifying its refusal to permit him to be referred to thejobThe evidence Respondent relies on would establishthatHendrick moved structural steel from one locationto another on the jobsiteseveral timeswithout causewhen standard procedure is to move it only once thathe failed to observe safety standards and that he renegedon promises to his crew to guarantee them 40 hours payper week and to provide employment in Albany to certarnmembersof his crew Assuming arguendo that IcreditedRespondentswitnessestestimony relating tothis defense I would find nonetheless that Respondenthas failed to rebut the presumption that Respondents refusal to clear Hendrick s return to the job as a connectorencouraged union membership Each of Hendricks alleged shortcomings reflected on his competence as aforeman but not as a connector As a connector Hendeck would have no responsibility to direct the movement of steel to decide on the use of netting and planking or to guarantee full employment or employment onother jobsAlthough Hendrick might continue to ridicule the safety concerns of others on the crew there isno evidence or even suggestion that because of the attitude he displayed as foreman he would pose a threat tothe safety of others when working as a connectorAssuming that Respondent might have properly prevented Hendricks return to the Charter Oak job as ratsing gang foreman in order to properly represent the interests of its constituents relating to working conditionson the job its right to restrict Hendricks access to thejobsite as a connector was much more limited There isno showing that Hendrick lacked the requisite ability andwork experience to perform the job of connectorBeyond that even if other employees had no desire towork with Hendrick because of their experiences withhim when he was their foreman Respondents properfunction was to protect Hendricks right to employmentnot to bar him from itLaborers Local 341 (BannisterJoyce Leonard)223NLRB 917 90-920 (1976) enfd564 F 2d 834 (9th Cir 1977) Accordingly I find that byrefusing to clear Hendrick for employment as a connector on the Charter Oak jobsite and by threatening to put5Operating Engineers Local 478 (Stone &Webster)271NLRB 1382(1984) 372DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe job in mothballs if he was employed there Respondent violated Section 8(b)(1)(A) and (2) of the ActCONCLUSIONS OF LAW1Respondent is a labor organization within the meaning of Section2(5) of the Act2Gateway Industries Inc is an employer engaged incommerce within the meaning of Section 2(2) (6) and(7) of the Act3By threatening Gateway with a work stoppage ifGateway employed David Hendrickas a connector at itsCharter Oak jobsite and causing Gateway to refrain fromtransferringHendrick to that jobsiteRespondent engaged in unfair labor practices affecting commercewithin the meaning of Section 8(b)(2) and (1)(A) andSection 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(b)(2) of the ActI shall recommend that Respondent be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the ActThe Respondent shall notify Gateway in writing thatithas no objection to any job assignments it may maketo Hendrick and similarly notify Hendrick that it has sonotifiedGateway I shall also recommend that Respondent make Hendrick whole for any loss of earnings suffered by him as a result of the discrimination against himLoss of earnings shall be computed in the manner setforth inF W Woolworth Co90 NLRB 289 (1950) withinterest as computed inNew Horizons for the Retarded 6On these findings of fact and conclusions of law andon the entire record I issue the following recommended7ORDERThe Respondent International Association of BridgeStructural and Ornamental Iron Workers Local No 156 283NLRB 1173 (1987)Interest will be computed at the short termFederal rate for the underpayment of taxes as set out in the 1986 amendment to26 U S C § 66219 If no exceptions are filed as providedby Sec 102 46of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rulesbe adopted by theBoard and all objections to them shall be deemed waived for all purposesAFL-CIO Hartford Connecticut its officers agentsand representatives shall1Cease and desist from(a) Causing or attempting to cause Gateway IndustriesInc to refuse to employ or transfer David Hendrick orany other employees unless the employee fails to tenderor pay periodicdues and initiationfees uniformly required as a condition of acquiring or maintaining membership in Respondent or unless the Union s action isnecessary to the effective performance of its function ofrepresenting its constituency(b) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Make David Hendrick whole for any loss of pay hemay have sufferedas a resultof thediscriminationagainst him in the manner set forth in the remedy sectionof this decision(b)Notify Gateway in writing and furnish a copy ofsuch notification to David Hendrick that it has no objection to his employment in any job assignment(c)Post at its business office copies of the attachednoticemarkedAppendix 8 Copies of the notice onforms provided by the officer in charge for Subregion39 after being signed by the Respondents authorizedrepresentative shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places wehre notices tomembers are customarily postedReasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered defaced or covered by any othermaterial(d)Forward a sufficient number of signed copies ofthe notice to the officer in charge for Subregion 39 forposting by Gateway at its place of business in placeswhere notices to employees are cumstomanly posted ifGateway is willing to do so(e)Notify the officer inchargeinwriting within 20days from the date of this Order what steps the Respondent has taken to comply8 If thisOrderis enforced by a judgment of a United States court ofappeals the words in the notice reading Postedby Orderof the NationalLaborRelations Board shall read Posted Pursuant to a Judgment ofthe United States Courtof AppealsEnforcing an Order of the NationalLabor Relations Board